Citation Nr: 1419903	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-33 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, Illinois


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses in the amount of $974.72 incurred as a result of emergency room treatment at St. John's Hospital on January 5, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to July 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a determination dated in June 2010 by the Department of Veterans Affairs Medical Center (VAMC) in Danville, Illinois.

The Board has reviewed the Veteran's Virtual VA file and considered the documents contained therein in the decision below.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses on January 5, 2010 as a result of treatment received in the emergency room of St. John's Hospital. 

2.  The medical services he received on January 7, 2006 were not authorized by VA. 

3.  Unauthorized medical expenses incurred at a non-VA medical facility on January 5, 2010 were not rendered in a medical emergency of such nature that a reasonable layperson would have thought that delay was hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at St. John's Hospital on January 5, 2010 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be submitted by the claimant and which portion of the evidence VA will attempt to obtain on behalf of the claimant.  The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183   (2002).

According to the Court, however, because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to his case.  For example, the Agency of Original Jurisdiction (AOJ) provided the claimant with a letter discussing what information was needed to establish a right to the requested reimbursement.  Thereafter, a Statement of the Case (SOC) provided the claimant with the pertinent laws and regulatory provisions, as well as the basis for the denial of the claim.  Further development and further expending of VA's resources is not warranted.  The Board's decision to proceed in adjudicating this claim does not therefore prejudice the claimant in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Background

The Veteran is seeking payment or reimbursement for medical expenses incurred at St. John's District Hospital on January 5, 2010. 

Submitted in support of the Veteran's claim was an emergency room report, dated January 5, 2010, indicating that he was seen at St. John's District Hospital with complaints of back pain; he reported the back pain had its onset several days before and was related to a previous low back injury.  On examination, it was noted that the Veteran was in mild distress secondary to pain.  The Veteran was noted to report constant pain which was dull, aching, spasmodic with stiffness, which was aggravated by lifting and bending, and he was noted to have myalgia.  All other systems were normal.  X-rays noted no acute fracture with degenerative changes in the form of grade 1 anterolisthesis of L5 on S1.  The pertinent diagnosis was low back injury.  The Veteran was discharged home the same day on medication. 

Analysis

It is neither alleged, nor suggested by the record, that the Veteran had any prior authorization from VA to receive the medical care he was provided on January 5, 2010. 

Congress has authorized the reimbursement for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute applies to Veterans either service connected for at least one disability at the time they sought treatment or who were participants in a vocational rehabilitation program.  The Veteran does not contend, and it is not shown, that he is service connected for any disability or is a participant in a vocational rehabilitation program.  As such, payment or reimbursement under 38 U.S.C.A. § 1728 is not warranted. 

Payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1003 (2013).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 (2013). 

Having reviewed the complete record, the Board finds that the care rendered to the Veteran on January 5, 2010 was not rendered for "emergency treatment" as defined by applicable law.  When seen at the emergency room at St. John's Hospital on January 5, 2010, the Veteran complained of chronic back pain that he had had for several days.  Significantly, it was noted that the Veteran was in mild distress secondary to pain.  The Veteran was treated with pain medication and discharged the same day.  In summary, while the pain was clearly discomforting, it did not present such a hazard to life as to require immediate medical attention on January 5, 2010.  Indeed, only mild distress was noted.  The Veteran now alleges that his back pain was so severe that he needed immediate medical attention and could not wait to receive care at a VA facility.  However, at the time he sought treatment, he was noted to only be in mild distress.  The Board finds the Veteran's reports at the time he sought treatment to be more reliable than his current allegations.  

The Board observes that in his notice of disagreement the Veteran alleged that he was experience chest pain during his hospital treatment.  The Board finds this assertion to be not credible in light of the contemporaneous treatment records that show normal cardiovascular assessment upon physical examination.  The records pertaining to this treatment do not show any complaints of chest pain.  

The evidence establishes that there was not an immediate need for medical attention because of the expected results of a delay to the Veteran's life or health.  The condition that emergency services must be rendered in a medical emergency of such a nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health has not been met; therefore, the criteria for payment or reimbursement by VA for unauthorized emergency services have not been met, and the claim must be denied.  See 38 U.S.C.A. §§ 1725(f) (1) and 1728(b); 38 C.F.R. § 17.1002.  Under the circumstances of this case, a reasonably prudent person would not have considered an on-going problem with back pain which caused only mild distress to be a medical emergency of such a nature that delay in seeking immediate medical attention would have been hazardous to life or health, especially given that the Veteran was not having so severe a problem that he had severely limited motion or other symptoms indicative of problems greater than chronic pain that he had dealt with for some time. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and payment or reimbursement by VA for medical services incurred at St. John's Hospital on January 5, 2010 is not warranted.  38 U.S.C.A. §§ 1725, 1728, 5107(b); 38 C.F.R. §§ 17.120, 17.1002. 


ORDER

Reimbursement or payment of the cost of medical treatment provided at St. John's Hospital on January 5, 2010 is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


